DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to  Amendment
The amendments to Claims 1-4,7-12,14-15,17-18,20,23,25,27-29 in the submission filed 5/29/2019 are acknowledged and accepted.
In view of the amendments to the claims, rejection of Claims under 35 U.S.C. 112(b) is withdrawn.
Pending Claims are 1-4,7-12,14-15,17-18,20,23,25,27-29. Claims 3-6,13,16,19,21-22,24,26,30 were canceled previously.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uhm et al.

Claims 1-4,7-12,14-15,17-18,20,23,25,27-29 are rejected as follows:
Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12 recites “The imaging system according to any preceding claim 1” in line 1. This is incorrect language. Examiner suggests –The imaging system according to claim 1--.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims, 1, 4,7,12, 14,15,20,23,25,27-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record)  in view of Favalora et al (US 2002/0135673 A1, of record) and further in view of  Uhm et al (US 2017/0349098 A1, hereafter Uhm).

Regarding Claim 1, Tam teaches (fig 8a,8b, 9, embodiment of figs 8a,8b,9 is being used) an imaging system (Head up display (HUD) system, p12, lines 3-6) for generating multi-depth virtual images (choiice of depths, p91, lines 1-3, virtual images, p92, lines 3-6, images 31,32, p109, lines 1-4, fig 9) on a display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows it), the imaging system (Head up display (HUD) system, p12, lines 3-6) comprising: 
an image realization device (switchable projector screens 30a-30d, p108, lines 1-10) for forming a source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b); and 
projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) for rendering a display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 show it), wherein the display image (display image is interpreted to be virtual image 31) is a virtual image (virtual image 31) corresponding to the source image (source image is interpreted to be source image of image 31 and input via the laser scanning projector 11, fig 8a,8b, combinatorial set of images, p93, lines 1-3), the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) having an optical axis (optical axis of lens 15), and wherein the image realization device (switchable projector screens 30a-30d, p108, lines 1-10) comprises: 

	However Tam does not teach
wherein at least a portion of the image realization surface is tilted relative to the optical axis such that a first mid-point in a first region of the image realization surface is at a first distance along the optical axis from a focal point of the projection optics and a second mid-point in a second region of the image realization surface is at a second different distance along the optical axis from the focal point of the projection optics, and a first source image formed on the first region and projected through the projection optics will render a first display image on the display screen at a first apparent depth and a second source image formed on the second region and projected through the projection optics will render a second display image on the display screen at a second apparent depth; 
	Tam and Favalora are related as image realization surfaces.
	Favalora teaches (fig 3,11,12A-12D) an imaging system (display optics 1101, p73, lines 2-8);
wherein at least a portion of the image realization surface (diffusing screen 1110, p73, lines 7-11) is tilted (tilted at an angle Ɵ, p73, lines -11) relative to the optical axis such that a first mid-point (midpoint of top 1/3 region of diffuser 1110) in a first region (dividing the diffuser into 1/3 regions, top 1/3 is interpreted to be first region) of the 

	However Tam-Favalora do not teach

wherein the image realization surface is controllably deformable.
	Tam-Favalora and Uhm are related as image realization surfaces.
	Uhm teaches (fig 3a, b)
wherein the image realization surface (a transparent flexible display 211, p108, lines 1-2) is controllably deformable (area of the transparent flexible display 211 except the image display area may be wound around according to the driving force generated by the drive unit 230, p118, lines 1-9, p120, lines 1-8).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora to include 

Regarding Claim 4, Tam-Favalora-Uhm teach the imaging system according to claim 1.
	However embodiment of fig 9 of Tam-Favalora-Uhm do not teach
 wherein the image realization surface  is capable of generating the first display image.  
	embodiment of fig 9 of Tam-Favalora and embodiment of fig 13 of Tam are related as image realization surfaces.
	Embodiment of fig 13 of Tam teaches (fig 13),wherein the image realization surface  (display panel 30, p115, lines 1-10) is capable of generating the display image (display panels 30 are capable of generating images, OLED, p115, lines 1-10).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 9 of Tam-Favalora-Uhm to include the teachings of embodiment of fig 13 of Tam such that the image realization surface is capable of generating the first display  image for the purpose of utilizing elements enabling continuous image depth (p115, lines 1-10).

Regarding Claim 7,  Tam-Favalora-Uhm  teach the imaging system according claim 1,  wherein the image realization surface (diffusing screen 1110, p73, lines 7-11, Favalora)  relative to the optical axis.

Regarding Claim 14,  Tam-Favalora-Uhm  teach the imaging system according to  claim 1, further comprising a picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) for generating the first source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) to be rendered as the first display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3)  on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows) and projecting the first source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) onto image realization surface (switchable projector screen 30b, p108, lines 1-10).  

Regarding Claim 15, Tam-Favalora-Uhm teach the imaging system according to claim 14, wherein the image realization surface (switchable projector screen 30b, p108, lines 1-10, Tam) is an optical diffuser (switchable projector screen 30b is a diffuser made of PDLC).

Regarding Claim 20, Tam-Favalora-Uhm teach the imaging system according to claim 14, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser 

Regarding Claim 23, Tam-Favalora-Uhm teach the imaging system according to claim 14, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) is configured to generate an input image (source image of image 32, fig 8a,8b) to be rendered on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1) as the second image (image 32, fig 8a,8b), wherein the input image (source image of image 32, fig 8a,8b) is adjusted to compensate for any distortion (fixed optics 16 could include optical elements to reduce distortion, p96, lines 7-9) due to the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but is shown in fig 1).  

Regarding Claim 25, Tam-Favalora-Uhm teach the imaging system according to claim 1, wherein the imaging system (Head up display (HUD) system, p12, lines 3-6), Tam) can be activated and deactivated automatically (synchronization implemented at 

Regarding Claim 27, Tam-Favalora-Uhm teach the imaging system according to claim 1 wherein the display screen is a screen of a head-up display (Head up display (HUD) system, p12, lines 3-6, Tam).  

Regarding Claim 28, Tam-Favalora-Uhm teach a vehicle (automotive use, p11, lines 3-6, Tam) comprising the imaging system of claim 1.  

Regarding Claim 29, Tam teaches (fig 8a,8b, 9, embodiment of figs 8a,8b,9 is being used) a method (method using a Head up display (HUD) system, p12, lines 3-6) for generating multi-depth virtual images (choice of depths, p91, lines 1-3, virtual images, p92, lines 3-6, images 31,32, p109, lines 1-4, fig 9) on a display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows it), the method comprising: 
forming a source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b)  with an image realization device (switchable projector screens 30a-30d, p108, lines 1-10), rendering a display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown 
a first image realization surface (switchable projector screen 30b, p108, lines 1-10), wherein the image realization surface (switchable projector screen 30b, p108, lines 1-10) is an extended surface, wherein at least a portion of the image realization surface (switchable projector screen 30b, p108, lines 1-10) is tilted relative to the optical axis (optical axis of lens 15).
	However Tam does not teach
wherein at least a portion of the image realization surface is tilted relative to the optical axis such that a first mid-point in a first region of the image realization surface is at a first distance along the optical axis from a focal point of the projection optics and a second mid-point in a second region of the image realization surface is at a second different distance along the optical axis from the focal point of the projection optics, and a first source image formed on the first region and projected through the projection optics will render a first display image on the display screen at a first apparent depth and a second source image formed on the second region and projected through the projection optics will render a second display image on the display screen at a second apparent depth; 

	Favalora teaches (fig 3,11,12A-12D) an imaging system (display optics 1101, p73, lines 2-8);
wherein at least a portion of the image realization surface (diffusing screen 1110, p73, lines 7-11) is tilted (tilted at an angle Ɵ, p73, lines -11) relative to the optical axis such that a first mid-point (midpoint of top 1/3 region of diffuser 1110) in a first region (dividing the diffuser into 1/3 regions, top 1/3 is interpreted to be first region) of the image realization surface (diffusing screen 1110, p73, lines 7-11) is at a first distance along the optical axis from a focal point (focal point of condenser is along optical axis) of the projection optics (condenser lens 230, p73, lines 11-14) and a second mid-point (midpoint of middle 1/3 region of diffuser 1110) in a second region (dividing the diffuser into 1/3 regions, middle 1/3 is interpreted to be second region) of the image realization surface (diffusing screen 1110, p73, lines 7-11) is at a second different distance along the optical axis from the focal point (focal point of condenser is along optical axis)  of the projection optics (condenser lens 230, p73, lines 11-14), and a first source image (first component of a three dimensional image, p10, lines 1-4, one of the three points of an image, p75, lines 1-3) formed on the first region (dividing the diffuser into 1/3 regions, top 1/3 is interpreted to be first region)  and projected through the projection optics (condenser lens 230, p73, lines 11-14)  will render a first display image (point 1210, fig 12A, p75, lines 1-6) at a first apparent depth (depth indicated by the position of the point 1210 in image plane 1205) and a second source image (another component of a three dimensional image, p10, lines 1-4, another of the three points of an image, p75, lines 1-3) formed on the second region (dividing the diffuser into 1/3 regions, middle 1/3 is 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam to include the teachings of Favalora such that wherein at least a portion of the image realization surface is tilted relative to the optical axis such that a first mid-point in a first region of the image realization surface is at a first distance along the optical axis from a focal point of the projection optics and a second mid-point in a second region of the image realization surface is at a second different distance along the optical axis from the focal point of the projection optics, and a first source image formed on the first region and projected through the projection optics will render a first display image on the display screen at a first apparent depth and a second source image formed on the second region and projected through the projection optics will render a second display image on the display screen at a second apparent depth for the purpose of generating three dimensional imagery (p9, lines 1-6).
	Tam-Favalora and Uhm are related as image realization surfaces.
	Uhm teaches (fig 3a,b)
wherein the image realization surface (a transparent flexible display 211, p108, lines 1-2) is controllably deformable (area of the transparent flexible display 211 except the 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora to include the teachings of Uhm such that the image realization surface is controllably deformable for the purpose of enabling the use of flexible displays for the purpose of providing images assisting an occupant of a vehicle, when necessary, for safe driving (p13, lines 1-3).  

Regarding Claim 12, Tam-Favalora-Uhm  teach the imaging system according claim 1.
	wherein the image realization surface (curved surface of display 211, Uhm, fig 3b) is a continuous shaped manifold (continuous shape of 211 as in fig 3A, Uhm).	

Claims 2,3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record)  in view of Favalora et al (US 2002/0135673 A1, of record) and Uhm et al (US 2017/0349098 A1, hereafter Uhm) and further in view of   Okamoto et al (US 2004/0109136 A1, of record).

Regarding Claim 2, Tam-Favalora-Uhm teach the imaging system according to claim 1.
	However Tam-Favalora-Uhm do not teach
 wherein the image realization surface is translatable along the optical axis of the projection optics.  
	Tam-Favalora-Uhm and Okamoto are related as image realization surfaces.

	the image realization surface (scattering plate 9, p59, lines 1-7) is translatable (movable along arrows, fig 8)  along the optical axis of the projection optics (lens 11, p36, lines 1-6).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora-Uhm  to include the teachings of Okamoto such that the image realization surface is translatable along the optical axis of the projection optics for the purpose of control of visibility of images by the user without changing brightness of images (p59, lines 11-13).

Regarding Claim 3, Tam-Favalora-Uhm teach the imaging system according to claim 1.
	However Tam-Favalora-Uhm do not teach
wherein the image realization surface is rotatable and tiltable relative to the optical axis of the projection optics.  
	Tam-Favalora-Uhm and Okamoto are related as image realization surfaces.
	Okamoto teaches (fig 6) an optical system (optical unit 3 of display device 1, p55, lines 1-2),
wherein the image realization surface (scattering plate 9, p55, lines 2-4) is rotatable (scattering plate 9 is rotated by rotation mechanism 105, p55, lines 1-4) and tiltable (when the plate 9 rotates, it tilts with respect to the dotted optical axis) relative to the optical axis of the projection optics (lens 11, p36, lines 1-6).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora-Uhm to include the teachings of Okamoto such that the image realization surface is rotatable and tiltable relative to the optical axis of the projection optics for the purpose of control of clearness of images by the user (p5, lines 8-12).

Claims 8-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record)  in view of Favalora et al (US 2002/0135673 A1, of record) and further in view of  Uhm et al (US 2017/0349098 A1, hereafter Uhm) and Ogisu et al (WO 2016/052186 A1, of record).

Regarding Claim 8, Tam-Favalora-Uhm  teach the imaging system according claim 1.
	However Tam-Favalora-Uhm do not teach
wherein the image realization surface comprises a plurality of discrete regions
	Tam-Favalora-Uhm and Ogisu are related as image realization surfaces.
	Ogisu teaches (fig 1) an optical system (HUD main body 2, page 7, last 2 lines),
wherein the image realization surface (display means with front display 11, lower display 12, upper display 13, page 7, last 2 lines) comprises a plurality of discrete regions (discrete regions of displays 11,12,13).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora-Uhm to include the teachings of Ogisu such that wherein the image realization surface 

Regarding Claim 9, Tam-Favalora-Uhm-Ogisu  teach the imaging system according to claim 8, wherein each region (displays 11-13) of the image realization surface (display means with front display 11, lower display 12, upper display 13, page 7, last 2 lines, Ogisu)  is at a different angle to the optical axis to that of one or more of the other regions (displays 11-13 are at different angles to the optical axis of the system of display means).

Allowable Subject Matter
Claims 10,11,17,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.V.D.
Jyotsna V DabbiExaminer, Art Unit 2872                                   				2/24/2022       

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872